 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            )   2:19-po-00126-CKD
                                          )
12                     Plaintiff,         )   ORDER TO RESET COLLATERAL AND
                                          )   VACATE TRIAL DATE
13         v.                             )
                                          )
14   STEPHANIE J. JIMENEZ,                )   DATE: December 2, 2019
                                          )   TIME: 9:30 a.m.
15                     Defendant.         )   JUDGE: Hon. Carolyn K. Delaney
                                          )
16                                        )
17

18         It is hereby Ordered that the plaintiff United States of
19   America’s Motion to Reset Collateral and Vacate Trial Date is GRANTED.
20   Defendant shall be permitted to pay a fine in the amount of $150.00,
21   and a processing fee of $30.00, for a total amount of $180.00, payable
22   within 30 days through the Central Violations Bureau.
23         It is further Ordered that the trial date in this matter
24   scheduled for December 2, 2019, shall be VACATED.
25         IT IS SO ORDERED.
26
     Dated: November 27, 2019
27

28


                                               1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     2
